Detailed Action                                                                                                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,308,163 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
The Jul7 7, 2022 amendment is not in proper format for reissues. As discussed in MPEP 1453, 37CFR 1.173 (d) requires that relative to the patented claims, all additions should be underlined and all deletions should be in single brackets. In the amendment, cahnnges are shown relative to the prior amendment, not the patented claims. Claims that were not part of the published patent should be completely underlined. Language that has been added back into a patented claim is shown without underlining of brackets. Language that has been deleted from claims that were not part of the original patent or deleted from language added to a patent claim) is not shown. Applicant can show claim changes in the remarks, but the listing of the claim should show all changes relative to patented claims.
Claims 24 and 28-34 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
MPEP 1412.02 establishes a three step test for recapture:
1. Is there broadening?
2. Does any broadening aspect of the reissued claim relate to surrendered subject matter? This has two parts.
2A. Did applicant surrender any subject matter during the original prosecution that became the patent to be reissued?
2B. If applicant surrendered subject matter during the original prosecution, is any of the broadening of the reissued claims in the area of the surrendered subject matter?
3. Are the reissue claims materially narrowed in other respects to the level to avoid recapture?
For the first step, applicant states in the declaration that this is a broadening reissue. Claims 24 and 28 claim a chain binder and method of using the chain binder. This is the same apparatus and method that was claimed in the patented claims. Claim 24 claims the same structure as patented claim 1, but does not include the following language from claim 1, “a lock sleeve that may be selectively engaged with the worm shaft; wherein the lock sleeve may be movable between a first position where rotation of the worm shaft may be prevented; and a second position where the worm shaft is rotatable:
a spring and when a force may be applied to the lock sleeve to move the lock sleeve from the first position to the second position, the spring may be compressed; and when the force may be removed the spring returns to an uncompressed state and the lock sleeve moves from the second position to the first position;”.
In regard to step 2A, during the original prosecution (15/448,784), a telephone interview held January 16, 2019, “disclosed incorporating the language of claims 2-5 would get over the prior art of record. The applicant was in agreement.” This led to the February 4, 2019 notice of allowability with an examiner’s amendment including, “In claim 1 line 11, after the phrase “operated in a second direction” ---; wherein the power coupling comprises a worm shaft; a lock sleeve that may be selectively engaged with the worm shaft; wherein the lock sleeve may be movable between a first position where rotation of the worm shaft may be prevented; and a second position where the worm shaft is rotatable; a spring and when a force may be applied to the lock sleeve to move the lock sleeve from the first position to the second position, the spring may be compressed; and when the force may be removed the spring returns to an uncompressed state and the lock sleeve moves from the second position to the first position; a worm provided on the worm shaft--- has been inserted.” 
Applicant surrendered the language of original claim 1 that does not include this language. Thus, for part 2B, applicant has deleted language that has been established as leading to the allowance of claim 1, so the broadening is in the area of the surrendered subject matter. 
The examiner’s amendment also amended claim 13, which became claim 9 of the patent. “In claim 13 line 13, after the phrase “when operated in a second direction” ---; wherein the power coupling comprises a worm shaft; a lock sleeve that may be selectively engaged with the worm shaft; wherein the lock sleeve may be movable between a first position where rotation of the worm shaft may be prevented; and a second position where the worm shaft is rotatable; a spring and when a force may be applied to the lock sleeve to move the lock sleeve from the first position to the second position, the spring may be compressed; and when the force may be removed the spring returns to an uncompressed state and the lock sleeve moves from the second position to the first position; a worm provided on the worm shaft--- has been inserted.” Claim 24 claims the lock sleeve and claim 28 includes a locking mechanism, but neither claim adds the spring that was included in the structure that was explicitly added during the original prosecution to overcome prior art. 
In regard to the third step, the amendment to claim 24 adds the feature that the worm is selectively engageable with the worm shaft and a lever lock extending outwardly from the center body to restrain the center body against movement. The spring which was a surrender generating limitation has been eliminated even though the worm has been claimed. Worms were well known in the art at the time of invention, so recapture has not been avoided. 

The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.
As discussed above, applicant has added claims claiming the same invention as the patented claims but did not include language from the patent claims that was inserted to overcome prior art. The current error statement states that the addition of this language was in error (claim 28 …does not specify that the locking mechanism comprises a lock sleeve and a spring.”) However, since this language was explicitly added to overcome art, the addition of this language is not seen as an error that can support the filing of a reissue application. As the only presented error, the elimination of the spring (and lock sleeve in claim 28) is seen as an error that cannot be presented as applicant is attempting to eliminate the claim language that was specifically added to overcome the prior art, no suitable error has been presented, so all claims are rejected. 
Claims 1-9 and 11-34 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.   

Allowable Subject Matter
Claims 1-9,11-23 and 25-27 would be allowable with the submission of a suitable reissue declaration.
The following is a statement of reasons for the indication of allowable subject matter:  All of the objected to claims require a lock sleeve that was not found in the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /JOSEPH A KAUFMAN/                    Primary Examiner, Art Unit 3993             

/EILEEN D LILLIS/SPRS, Art Unit 3993